Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-10 of U.S. Patent No. 9425737. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA).
Regarding claim 1, AAPA Fig.1 shows an oscillator circuit comprising: an amplifier (M1 and M2) having an input (gate) and an output (drain); a resonator (Cv and L1 and L2) having a capacitive element (Cv) and an inductive element (L1 and L2), the inductive element having a tapped inductor having four terminals, namely, first (left L1), second (right L2), third (left L2) and fourth (right L1) terminals; wherein two (left and right of L1) of the four terminals are coupled to the input of the amplifier (gate of M1 and 2), and another two (left and right of L2) of the four terminals are coupled to the output of the amplifier (drain of M1 and M2 or Out+ and Out-).  
Regarding claim 2, Fig.1 shows the oscillator circuit wherein the first and fourth terminals are coupled to the input of the amplifier, and the second and third terminals are coupled to the output of the amplifier.  
Regarding claim 3, Fig. 1 shows the oscillator circuit wherein the tapped inductor having two tapped segments with the second terminal and the third terminal, and these two tapped segments are routed up at the middle of the tapped inductor.  
Regarding claim 9, AAPA Fig 1 shows the oscillator circuit wherein the amplifier comprises PMOS devices (M1 and M2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA.
Regarding claim 4, AAPA Fig. 1 shows the oscillator circuit except wherein: the tapped inductor having a plurality of conductive segments forming a single physical loop, wherein the two tapped segments are disposed within an interior space formed by the physical loop.  
As well known in the art, such configuration is used in inductors and therefore, it would have been obvious to one of ordinary skill in the art.
Regarding claim 5, AAPA shows the oscillator circuit except wherein the input voltage exceeds a supply voltage of the amplifier.  As known in the art, such configuration is used for circuit stability and therefore, it would have been obvious to one of ordinary skill in the art. 
Regarding claim 6, AAPA shows the oscillator circuit except wherein the amplifier comprises CMOS devices.  As known in the art, CMOS is used as amplifiers and therefore, it would have been obvious to one of ordinary skill in the art to use CMOS devices as art-recognized-equivalent amplifiers.
Regarding claim 7, AAPA shows the oscillator circuit except wherein: the amplifier comprising a first PMOS transistor, a second PMOS transistor, a first NMOS transistor, and a second NMOS transistor; and the sources of the first PMOS transistor and the second PMOS transistor are both coupled to a positive supply rail, the gate of the first PMOS transistor is coupled to the first terminal, the gate of the second PMOS transistor is coupled to the fourth terminal, the drain of the first PMOS transistor is coupled to the third terminal and the drain of the second PMOS transistor is coupled to the second terminal.  As known in the art, such configuration is an obvious consequence when using CMOS devices.
Regarding claim 8, AAPA shows the oscillator circuit except wherein: the gates of the first PMOS transistor and the first NMOS transistor are both coupled to the first terminal, the gates of the second PMOS transistor and the second NMOS transistor are coupled to the fourth terminal; and the drains of the first PMOS transistor and the first NMOS transistor are both coupled the third terminal, and the drains of the second PMOS transistor and the second NMOS transistor are both coupled the second terminal.   As known in the art, such configuration is an obvious consequence when using CMOS devices.
Regarding claim 10, AAPA Fig 1 shows the oscillator circuit wherein the amplifier comprises NMOS devices.   As known in the art, such configuration is an obvious consequence when using CMOS devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yen (US 20160260537) discloses a VCO with an inductor having multiple terminals.
Bushman (US 20160344342) discloses a VCO with an inductor having a plurality of conductive segments forming a physical loop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849